IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 497 WAL 2015
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
KEVIN MCGEE,                     :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 498 WAL 2015
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
KEVIN MCGEE,                     :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 499 WAL 2015
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
KEVIN MCGEE,                     :
                                 :
               Petitioner        :
COMMONWEALTH OF PENNSYLVANIA,            :   No. 500 WAL 2015
                                         :
                  Respondent             :
                                         :
                  v.                     :
                                         :
 KEVIN MCGEE,
                                         :
                                         :   Petition for Allowance of Appeal from
                   Petitioner            :   the Order of the Superior Court

                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.




      [497 WAL 2015, 498 WAL 2015, 499 WAL 2015 and 500 WAL 2015] - 2